ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                     )
                                                 )
Bell Boeing Joint Project Office                 )       ASBCA No. 59561
                                                 )
Under Contract No. N00019-99-C-1090 et al.       )

APPEARANCES FOR THE APPELLANT:                           Frederic M. Levy, Esq.
                                                         Justin M. Ganderson, Esq.
                                                          Covington & Burling LLP
                                                          Washington, DC

APPEARANCES FOR THE GOVERNMENT:                          Craig D. Jen sen, Esq.
                                                          Navy Chief Trial Attorney
                                                         Matthew S. Hawkins, Esq.
                                                         Nicole R. Best, Esq.
                                                          Trial Attorneys

                              ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: November 15, 2019


                                               ·J'Yl~QJ o · ~
                                                     MICfIAELN~CONNELL
                                                     Administrative Judge
                                                     Armed Services Board
                                                     of Contract Appeals

       I certify that the foregoing is a ttue copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59561, Appeal of Bell Boeing Joint
Project Office, rendered in conformance with the Board's Charter.

       Dated:


                                                  PAULLA K. GATES-LEWIS
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals